DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending and being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-11, 13-16, 19-22, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,066,550 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Pat. No. 11,066,550 B2 teaches each and every component of the present claims and reads upon them in an anticipatory fashion.
Claims 1-5, 8-11, 13-16, 19-22, of the present application are read upon by claims 1-22 of US Pat. No. 11,066,550 B2.

Claims 1-11, 15-16, 19-22, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,882,946 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-30 of US Pat. No. 10,882,946 B2 teaches each and every component of the present claims and reads upon them in an anticipatory fashion.
Claims 1-11, 15-16, 19-22, of the present application are read upon by claims 1-30 of US Pat. No. 10,882,946 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/096522 A1 to Kobatake. (hereinafter Kobatake).
Regarding claims 1, 6-9, 11-22, Kobatake teaches Table 1, Example 1, mixing (3',4'-Epoxycyclohexane)methyl 3,4-epoxycyclohexylcarboxylate (cycloaliphatic epoxy, Celloxide 2021P, epoxy eq. 130 g/eq), with polycaprolactone triol, (aliphatic polyesterpolyol, Placcel 305, OH value 305 KOH mg/g, Acid value 0.49 KOH mg/g), and Boron trifluoride-monomethylamine (para 155), and heated at a range of 30-200 deg C at time of 0.1-24 hours to cure the composition (para 129), which overlaps and meets the temperature range cited in claims 1, 16, 19, 20, and 22. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

	Regarding claim 2, Kobatake teaches 70 parts of epoxy (epoxy eq. 130 g/eq) and 30 parts of polyester polyol (OH value 305 KOHmg/g), (para 155), which correlates to 0.7 eq of epoxy and 0.16 eq of OH or a ratio of 4.4, which meets claim 2. 

Regarding claims 3 and 10, Kobatake is silent regarding the glass transition temperature. However, Kobatake teaches a substantially identical composition, specifically the polyester 
Thus, one skilled in the art would have a reasonable expectation for the composition of Kobatake to have the claimed Tg properties because Kobatake teaches a substantially identical composition, specifically the polyester polyol with the claimed OH value and functionality, the cycloaliphatic epoxy with the claimed eew and both in the claimed epoxy:hydroxy ratio, and cured with heat and the same boron trifluoride-MEA catalyst which is the same as the Applicant’s composition, and the Applicant cites in para 43-44 of their US publication that it is the reaction of the polyol and epoxide that give the unique balance of properties such as Tg.
to have the claimed properties of the claimed invention because 
teaches a substantially identical composition to the claimed invention such as and Applicant further teaches
See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).	

Regarding claims 4, Kobatake teaches that another epoxy compound such as bisphenol A epoxy resin can be added (para 123).

	Regarding claim 9, Kobatake teaches the polyester polyol and meets claim 9 because the polyether polyol is an optional component of claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobatake as applied to claims 1 and 4 above, and further in view of US 2020/0157340 A1 to Miyatake, (hereinafter Miyatake).
	
Regarding claim 5, as cited above, Kobatake teaches that another epoxy compound such as bisphenol A epoxy resin can be added (para 123).
Kobatake does not explicitly teach the epoxy equivalent. 
However, Miyatake teaches an epoxy resin composition comprising a polyol, an epoxy resin, a toughener and a curing (See abstract), used in the same field of epoxy resin compositions with polyols as cited above in Kobatake. Miyatake further teaches the examples of epoxy resins used include bisphenol A epoxy resin or cycloaliphatic epoxy (para 27) and specifically teaches jER 828 (para 152), which demonstrates to one skilled in the art that jER 828 is as a known and suitable example of bisphenol A epoxy resin for epoxy resin compositions. The jER 828, i.e. EPON 828, meets the claimed epoxy equivalent as cited and used by the Applicant in their examples.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the jER 828 bisphenol A epoxy resin of Miyatake because Miyatake teaches the same field of epoxy resin compositions as cited above in Kobatake, Miyatake further teaches the examples of epoxy resins used include bisphenol A epoxy resin or cycloaliphatic epoxy (para 27) and specifically teaches jER 828 (para 152), which demonstrates to one skilled in the art that jER 828 is as a known and suitable example of bisphenol A epoxy resin for epoxy resin compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HA S NGUYEN/Examiner, Art Unit 1766